DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-44 are objected to because of the following informalities:  
All numeral referring to the figures should be removed such as (12), (20), (14) of claim 1 and all remaining claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-20, 23-31 and 34-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hosseini et al PG PUB 2018/0324018.
Re Claims 1, 12, 23 and 34, Hosseini et al teaches in figure 2, UE 115 (a wireless device includes a processing circuitry) receiving a DCI from eNB 105 (a network node:  a processing circuitry) where the DCI is determined by eNB to indicate a group of resource blocks of the sTTI for the downlink grant as further indicated by bits of a resource allocation field (a bit field of at least two bits) in the sPDCCH region [0058-
	Re Claims 2, 13, 24 and 35, figure 4 includes sPDSCH data transmission associated with the UE.
	Re Claims 3, 14, 25 and 36, the further teaches the unused portion of the control region (ePDCCH) can be reallocated to the data region (sPDSCH) [0034] for transmission.
	Re Claims 4, 15, 26 and 37, figure 7 teaches the sTTI associated Resource Management Blocks can be configured with 2 sCCE 720 that spans the portion of the system bandwidth [0076] and when the aggregation level is the same per each Resource management block (See figure 4), the sCCE quantity is the same.
	Re Claims 5, 16, 27 and 38, each one or more bits indicates the resource management blocks [0043] of the sTTI (See figure 4) and provides mapping of 2 non overlapping sCCE for each resource management blocks 415, 425 [0043, 0045, 0076]. 
	Re Claims 6, 17, 28 and 39, the aggregation level [0076] indicates the number of sCCE (the group of at least one sCCE) for transmission of the DCI message.
	Re Claims 7, 8, 18, 19, 29, 30, 40 and 41, in each sTTI, a base station may transmit DCI during multiple sCCEs based on the aggregation level used for transmission of DCI wherein aggregation level of one is mapped with one sCCE; aggregation level of four is mapped with four sCCE [0076] wherein an index indicates a number of resource elements/sCCE [0075];  a size of the control region (sPDCCH) supports a different number aggregation levels [0034] wherein a number of bits (at least 2 bits) corresponds to the sCCE indices.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 21, 22, 32, 33, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al PG PUB 2018/0324018 in view of PATEL et al PG PUB 2018/0359742.
Re Claims 10, 11, 21, 22, 32, 33, 43 and 44, Hosseini et al fails to teach the sPDCCH region being shared/assignment of sPDCCH candidates for each wireless devices.  However, PATEL et al teaches the sPDCCH region is communicated to UEs via RRC signaling [0094].  This would suggest based on the ePDCCH size and availability, a number of UEs would have shared the sPDCCH candidates for data transmission.  One skilled in the art would have been motivated have used unused portion of the sPDCCH region for bandwidth efficiency.  Therefore it would have been obvious to one skilled to have combined the teachings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/           Primary Examiner, Art Unit 2472